Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

INTERLINE BRANDS, INC.,

 

GS CAPITAL PARTNERS VI FUND, L.P.,

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.,

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.,

 

GS CAPITAL PARTNERS VI GmbH & Co. KG,

 

MBD 2011 HOLDINGS, L.P.,

 

BRIDGE STREET 2012 HOLDINGS, L.P.,

 

P2 CAPITAL PARTNERS, LLC,

 

P2 CAPITAL MASTER FUND I, L.P.,

 

P2 CAPITAL MASTER FUND VII, L.P.

 

and

 

THE OTHER STOCKHOLDERS THAT ARE SIGNATORIES HERETO

 

Dated as of September 7, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

Certain Definitions

2

Section 2.

Registration Rights

6

 

2.1.

Demand Registrations

6

 

2.2.

Piggyback Registrations

10

 

2.3.

Allocation of Securities Included in Registration Statement

12

 

2.4.

Registration Procedures

15

 

2.5.

Registration Expenses

22

 

2.6.

Certain Limitations on Registration Rights

22

 

2.7.

Limitations on Sale or Distribution of Other Securities

22

 

2.8.

No Required Sale

23

 

2.9.

Indemnification

24

 

2.10.

Limitations on Registration of Other Securities; Representation

27

 

2.11.

No Inconsistent Agreements

28

Section 3.

Underwritten Offerings

28

 

3.1.

Requested Underwritten Offerings

28

 

3.2.

Piggyback Underwritten Offerings

28

Section 4.

General

29

 

4.1.

Adjustments Affecting Registrable Securities

29

 

4.2.

Rule 144 and Rule 144A

29

 

4.3.

Nominees for Beneficial Owners

30

 

4.4.

Amendments and Waivers

30

 

4.5.

Notices

30

 

4.6.

Successors and Assigns

32

 

4.7.

Entire Agreement

32

 

4.8.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

32

 

4.9.

Interpretation; Construction

33

 

4.10.

Counterparts

33

 

4.11.

Severability

33

 

4.12.

Remedies

34

 

4.13.

Further Assurances

34

 

4.14.

Confidentiality

34

 

 

 

 

Schedule 4.5   Notices

 

 

--------------------------------------------------------------------------------


 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of September 7,
2012 by and among Interline Brands, Inc., a Delaware corporation, GS Capital
Partners VI Fund, L.P., a Delaware limited partnership (“GSCP”), GS Capital
Partners VI Offshore Fund, L.P., a Cayman Islands exempted limited partnership
(“GSCP Offshore”), GS Capital Partners VI GmbH & Co. KG, a limited partnership
formed under the laws of the Federal Republic of Germany (“GSCP Germany”), GS
Capital Partners VI Parallel, L.P., a Delaware limited partnership (“GSCP
Parallel”), MBD 2011 Holdings, L.P., a Cayman Islands exempted limited
partnership (“MBD 2011”), Bridge Street 2012 Holdings, L.P., a Cayman Islands
exempted limited partnership (“Bridge Street”, collectively with GSCP, GSCP
Offshore, GSCP Germany, GSCP Parallel, MBD 2011 and any Affiliates of the
foregoing which own stock of the Company from time to time, the “GSCP Parties”),
P2 Capital Partners, LLC, a Delaware limited liability company (the “P2
Manager”), and P2 Capital Master Fund I, L.P., a Cayman Islands exempted limited
partnership (“P2 Capital I”) and P2 Capital Master Fund VII, L.P. (“P2 Capital
VII”, and collectively with P2 Capital I and any Affiliates of the foregoing
which own stock of the Company from time to time, the “P2 Parties”), and the
other Persons listed on the signature pages hereto (each a “Management
Stockholder” and collectively, the “Management Stockholders”), and is effective
as of the Effective Time.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
May 29, 2012 (as such agreement may be amended, supplemented or otherwise
modified from time to time, the “First Merger Agreement”), by and among Isabelle
Holding Company LLC, which was formerly known as Isabelle Holding Company Inc.
prior to its conversion to a Delaware limited liability company on September 4,
2012 (“Parent”), Isabelle Acquisition Sub Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”) and the Company, on the date
hereof, Merger Sub merged with and into the Company, with the Company continuing
as the surviving corporation (the “First Merger”);

 

WHEREAS, pursuant to that Certificate of Ownership and Merger, dated
September 7, 2012 (the “Certificate of Ownership and Merger”), on the date of
this Agreement and immediately following the First Merger, Parent merged with
and into the Company, with the Company continuing as the surviving corporation;

 

WHEREAS, the Company, certain of the GSCP Parties, certain of the P2 Parties and
the Management Stockholders are parties to that certain Stockholders Agreement,
dated as of the date hereof, as amended from time to time (the “Stockholders
Agreement”), establishing and setting forth their agreement with respect to
certain rights and obligations associated with the ownership of shares of
capital stock of the Company and certain arrangements relating to the management
of the Company; and

 

WHEREAS, in connection with entering into the First Merger Agreement and the
Stockholders Agreement, the Company has agreed to provide the registration
rights set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                            Certain Definitions.  As
used herein, the following terms shall have the following meanings:

 

“Additional Piggyback Rights” has the meaning ascribed to such term in
Section 2.2(b).

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, where “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person whether through the ownership of voting securities, contract or
otherwise.  For the avoidance of doubt, (A) each GSCP Party shall be deemed to
be an Affiliate of every other GSCP Party, (B) each P2 Party shall be deemed to
be an Affiliate of the P2 Manager and of every other P2 Party and (C) neither
the Company nor any Person controlled by the Company shall be deemed to be an
Affiliate of any Holder.

 

“Agreement” means this Registration Rights Agreement, as this agreement may be
amended, modified, supplemented or restated from time to time after the date
hereof.

 

“automatic shelf registration statement” has the meaning ascribed to such term
in Section 2.4.

 

“Board” means the board of directors of the Company.

 

“Bridge Street” has the meaning ascribed to such term in the Preamble.

 

“Business Day” shall mean a day other than a Saturday, Sunday, federal or New
York State holiday or other day on which commercial banks in the City of New
York are authorized or required by law or other governmental action to close.

 

“Claims” has the meaning ascribed to such term in Section 2.9(a).

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any and all securities of any kind whatsoever which may be issued after the
date hereof in respect of, or in exchange for, such shares of common stock of
the Company pursuant to a merger, consolidation, stock split, stock dividend or
recapitalization of the Company or otherwise.

 

“Common Stock Equivalents” means, with respect to the Company, all options,
warrants and other securities convertible into, or exchangeable or exercisable
for (at any time or upon the occurrence of any event or contingency and without
regard to any vesting or other conditions to which such securities may be
subject), shares of Common Stock or other equity securities of the Company
(including, without limitation, any note or debt security convertible into or
exchangeable for shares of Common Stock or other equity securities of the
Company).

 

“Company” means Interline Brands, Inc., a Delaware corporation, including any
successor to the Company.

 

“Confidential Information” has the meaning ascribed to such term in
Section 4.14.

 

2

--------------------------------------------------------------------------------


 

“Demand Exercise Notice” has the meaning ascribed to such term in
Section 2.1(a)(i).

 

“Demand Registration” has the meaning ascribed to such term in
Section 2.1(a)(i).

 

“Demand Registration Request” has the meaning ascribed to such term in
Section 2.1(a)(i).

 

“Effective Time” has the meaning ascribed to such term in the Certificate of
Ownership and Merger.

 

“Equity Syndication Agreement” means the Equity Syndication Agreement, dated
September 7, 2012, by and among Parent, the GSCP Parties and P2 Capital
Partners, LLC.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC issued under such Act, as they may from time to
time be in effect.

 

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Section 2, including, without limitation: 
(i) all registration and filing fees and all listing fees and fees with respect
to the inclusion of securities on the New York Stock Exchange or on any other
securities market on which the Common Stock is listed or quoted, (ii) fees and
expenses of compliance with state securities or “blue sky” laws of any state or
jurisdiction of the United States or compliance with the securities laws of
foreign jurisdictions and in connection with the preparation of a “blue sky”
survey, including, without limitation, reasonable fees and expenses of outside
“blue sky” counsel and securities counsel in foreign jurisdictions, (iii) word
processing, printing and copying expenses, (iv) messenger and delivery expenses,
(v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration or underwritten offering, the fees and disbursements of one counsel
for the GSCP Parties, one counsel for the P2 Manager and the P2 Parties, and one
counsel for all other Participating Holder(s) collectively (selected by the
holders of a majority of the shares held by such other Participating Holder(s)),
together in each case with any local counsel, (viii) fees and disbursements of
all independent public accountants (including the expenses of any audit/review
and/or “cold comfort” letter and updates thereof) and fees and expenses of other
Persons, including special experts, retained by the Company, (ix) fees and
expenses payable to a Qualified Independent Underwriter, (x) fees and expenses
of any transfer agent or custodian, (xi) any other fees and disbursements of
underwriters, if any, customarily paid by issuers or sellers of securities and
(xii) expenses for securities law liability insurance and, if any, rating agency
fees.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Merger” has the meaning ascribed to such term in the Recitals to this
Agreement.

 

“First Merger Agreement” has the meaning ascribed to such term in the Recitals
to this Agreement.

 

“GSCP” has the meaning ascribed to such term in the Preamble to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“GSCP Germany” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“GSCP Offshore” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“GSCP Parallel” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“GSCP Parties” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“Holder” or “Holders” means (1) any Person who is a signatory to this Agreement
or (2) any permitted transferee of Registrable Securities to whom any Person who
is a signatory to this Agreement shall assign or transfer any rights hereunder,
provided that such transferee has agreed in writing to be bound by this
Agreement in respect of such Registrable Securities.

 

“Initiating Holders” has the meaning ascribed to such term in Section 2.1(a)(i).

 

“Investor Holders” means the GSCP Parties and the P2 Parties, or any of them, to
the extent they acquire or hold Registrable Securities.

 

“IPO” means the initial bona fide underwritten public offering and sale of
Common Stock (or other equity securities of the Company) to the general public
pursuant to an effective registration statement filed under the Securities Act.

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

 

“Management Stockholders” has the meaning ascribed to such term in the Preamble
to this Agreement.

 

“Manager” has the meaning ascribed to such term in Section 2.1(c).

 

“MBD 2011” has the meaning ascribed to such term in the Preamble.

 

“Merger Sub” has the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Minimum Threshold” means (i) $20 million or (ii) $30 million if the P2 Parties
have acquired 392,156.8627 shares of Common Stock pursuant to the Equity
Syndication Agreement.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“P2 Capital I” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“P2 Manager” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

“P2 Parties” has the meaning ascribed to such term in the Preamble to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“P2 Limited Partners” means any of the limited partners of the P2 Parties who
hold Registrable Securities as of the date hereof or who acquire Registrable
Securities pursuant to the terms of the Equity Syndication Agreement.

 

“Parent” has the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any offering of Registrable Securities pursuant to
Section 2.1 or Section 2.2.

 

“Partner Distribution” has the meaning ascribed to such term in
Section 2.1(a)(iii).

 

“Person” means any individual, corporation (including not for profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, joint-stock company, unincorporated organization, governmental
entity or agency or other entity of any kind or nature.

 

“Piggyback Shares” has the meaning ascribed to such term in Section 2.3(a)(iii).

 

“Postponement Period” has the meaning ascribed to such term in Section 2.1(b).

 

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of NASD Conduct Rule 2720.

 

“Registrable Securities” means (a) any shares of Common Stock held by the
Holders at any time (including those held as a result of, or issuable upon, the
conversion or exercise of Common Stock Equivalents), whether now owned or
acquired by the Holders at a later time, (b) any shares of Common Stock issued
or issuable, directly or indirectly, in exchange for or with respect to the
Common Stock referenced in clause (a) above by way of stock dividend, stock
split or combination of shares or in connection with a reclassification,
recapitalization, merger, share exchange, consolidation or other reorganization
and (c) any securities issued in replacement of or exchange for any securities
described in clause (a) or (b) above.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such securities shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, or (B) such
securities shall have been sold or, with respect to individuals, can be sold
(other than in a privately negotiated sale) in compliance with the requirements
of Rule 144 under the Securities Act, as such Rule 144 may be amended (or any
successor provision thereto).

 

“Rule 144” and “Rule 144A” have the meaning ascribed to such term in
Section 4.2.

 

“SEC” means the Securities and Exchange Commission or such other federal agency
which at such time administers the Securities Act.

 

“Section 2.3(a) Sale Number” has the meaning ascribed to such term in
Section 2.3(a).

 

“Section 2.3(b) Sale Number” has the meaning ascribed to such term in
Section 2.3(b).

 

5

--------------------------------------------------------------------------------


 

“Section 2.3(c) Sale Number” has the meaning ascribed to such term in
Section 2.3(c).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such Act, as they may from time to time be
in effect.

 

“Shelf Registrable Securities” has the meaning ascribed to such term in
Section 2.1(e).

 

“Shelf Registration Statement” has the meaning ascribed to such term in
Section 2.1(e).

 

“Shelf Underwriting” has the meaning ascribed to such term in Section 2.1(e).

 

“Shelf Underwriting Notice” has the meaning ascribed to such term in
Section 2.1(e).

 

“Shelf Underwriting Request” has the meaning ascribed to such term in
Section 2.1(e).

 

“Stockholders Agreement” has the meaning ascribed to such term in the Recitals
to this Agreement.

 

“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.

 

“Valid Business Reason” has the meaning ascribed to such term in Section 2.1(b).

 

“WKSI” has the meaning ascribed to such term in Section 2.1(a).

 

Section 2.                                            Registration Rights.

 

2.1.                              Demand Registrations.

 

(a)                                  (i)                                    
Subject to Sections 2.1(b) and 2.3, at any time and from time to time after the
closing of an IPO, the GSCP Parties or the P2 Manager shall have the right to
require the Company to file one or more registration statements under the
Securities Act covering all or any part of its and its Affiliates’ Registrable
Securities by delivering a written request therefor to the Company specifying
the number of Registrable Securities to be included in such registration and the
intended method of distribution thereof.  Any such request by any GSCP Party or
the P2 Manager pursuant to this Section 2.1(a)(i) is referred to herein as a
“Demand Registration Request,” and the registration so requested is referred to
herein as a “Demand Registration” (with respect to any Demand Registration, the
Holder(s) making such demand for registration being referred to as the
“Initiating Holders”).  Any Demand Registration Request may request that the
Company register Registrable Securities on an appropriate form, including a
shelf registration statement, and, if the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act, a “WKSI”), an automatic
shelf registration statement.  The Company shall give written notice (the
“Demand Exercise Notice”) of such Demand Registration Request (1) to all Holders
of record of Registrable Securities (other than individuals) no later than five
(5) Business Days after receipt of a Demand Registration Request and (2) to all
Holders of record of Registrable Securities that are individuals no later than
five (5) Business Days after the filing of a registration statement pursuant to
the Demand Registration Request (or, in the case

 

6

--------------------------------------------------------------------------------


 

of a request for the filing of an automatic shelf registration statement, five
(5) Business Days after receipt of the Demand Registration Request).

 

(ii)                                  The Company, subject to Sections 2.3 and
2.6, shall include in a Demand Registration (x) the Registrable Securities of
the Initiating Holders and (y) the Registrable Securities of any other Holder of
Registrable Securities which shall have made a written request to the Company
for inclusion in such registration pursuant to Section 2.2 (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Participating Holder) within ten (10) days after the receipt of the
Demand Exercise Notice (or five (5) days if, at the request of the Initiating
Holders, the Company states in such written notice or gives telephonic notice to
all Holders, with written confirmation to follow promptly thereafter, that such
registration will be on a Form S-3).

 

(iii)                               The Company shall, as expeditiously as
possible, but subject to Section 2.1(b), use its reasonable best efforts to
(x) file with the SEC (no later than forty five (45) days from the Company’s
receipt of the applicable Demand Exercise Notice) and cause to be declared
effective such registration under the Securities Act (including, without
limitation, by means of a shelf registration pursuant to Rule 415 under the
Securities Act if so requested and if the Company is then eligible to use such a
registration) of the Registrable Securities which the Company has been so
requested to register, for distribution in accordance with the intended method
of distribution, including a distribution to, and resale by, the members or
partners of a Holder (a “Partner Distribution”) and (y) if requested by the
Initiating Holders, obtain acceleration of the effective date of the
registration statement relating to such registration.

 

(iv)                              Notwithstanding anything contained herein to
the contrary, the Company shall, at the request of any Holder seeking to effect
or considering a Partner Distribution, file any prospectus supplement or
post-effective amendments, or include in the initial registration statement any
disclosure or language, or include in any prospectus supplement or
post-effective amendment any disclosure or language, and otherwise take any
action, deemed necessary or advisable by such Holder to effect such Partner
Distribution.

 

(b)                                 Notwithstanding anything to the contrary in
Section 2.1(a), the Demand Registration rights granted in Section 2.1(a) are
subject to the following limitations:  (i) the Company shall not be required to
cause a registration pursuant to Section 2.1(a) to be declared effective within
a period of one hundred and twenty (120) days after the effective date of any
other registration of the Company (or one hundred and eighty (180) days in the
case of an IPO) filed pursuant to the Securities Act (other than a Form S-4 or
Form S-8 or any successor or other forms promulgated for similar purposes or
forms filed in connection with an exchange offer or any employee benefit or
dividend reinvestment plan);  (ii) the Company shall not be required to effect
(A) more than one (1) Demand Registration at the request of the P2 Manager;
provided, that the P2 Manager shall be entitled to one (1) additional Demand
Registration if the P2 Parties, together with the P2 Limited Partners, hold at
least 25% of the outstanding Common Stock of the Company on the date that is
three months following the date hereof and (B) more than five (5) Demand
Registrations on Form S-1 or any similar long-form registration at the request
of the GSCP Parties (it being understood that if a single Demand Registration
Request is delivered by more than one GSCP Party, the registration requested by
such Demand Registration Request shall constitute only one Demand Registration);
provided, further, that the GSCP Parties shall be

 

7

--------------------------------------------------------------------------------


 

entitled to request an unlimited number of Demand Registrations on Form S-3 or
any similar short-form registration (including pursuant to Rule 415 under the
Securities Act);  (iii) each registration in respect of a Demand Registration
Request made by any Holder must include, in the aggregate (based on the Common
Stock included in such registration by all Holders participating in such
registration), shares of Common Stock having an aggregate market value of at
least the Minimum Threshold; and (iv) if the Board, in its good faith judgment,
determines that any registration of Registrable Securities should not be made or
continued because it would materially interfere with any existing or potential
material financing, acquisition, corporate reorganization, merger, share
exchange or other transaction or event involving the Company or any of its
subsidiaries or because the Company does not yet have appropriate financial
statements of acquired or to be acquired entities available for filing (in each
case, a “Valid Business Reason”), then (x) the Company may postpone filing a
registration statement relating to a Demand Registration Request until five
(5) Business Days after such Valid Business Reason no longer exists, but in no
event for more than 90 days after the date the Board determines a Valid Business
Reason exists and (y) in case a registration statement has been filed relating
to a Demand Registration Request, if the Valid Business Reason has not resulted
in whole or part from actions taken or omitted to be taken by the Company, the
Company may, to the extent determined in the good faith judgment of the Board to
be reasonably necessary to avoid interference with any of the transactions
described above, suspend use of or, if required by the SEC, cause such
registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement until five
(5) Business Days after such Valid Business Reason no longer exists, but in no
event for more than 90 days after the date the Board determines a Valid Business
Reason exists (such period of postponement or withdrawal under this clause (iv),
the “Postponement Period”).  The Company shall give written notice to the
Initiating Holders and any other Holders that have requested registration
pursuant to Section 2.2 of its determination to postpone or suspend use of or
withdraw a registration statement and of the fact that the Valid Business Reason
for such postponement or suspension or withdrawal no longer exists, in each
case, promptly after the occurrence thereof; provided, however, the Company
shall not be permitted to postpone or suspend use of or withdraw a registration
statement after the expiration of any Postponement Period until twelve (12)
months after the expiration of such Postponement Period.

 

If the Company shall give any notice of postponement or suspension or withdrawal
of any registration statement pursuant to clause (iv) above, the Company shall
not, during the Postponement Period, register any Common Stock, other than
pursuant to a registration statement on Form S-4 or S-8 (or an equivalent
registration form then in effect).  Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company that the Company has
determined to suspend use of, withdraw, terminate or postpone amending or
supplementing any registration statement pursuant to clause (iv) above, such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement.  If the Company shall have suspended use of,
withdrawn or terminated a registration statement filed under
Section 2.1(a)(i) (whether pursuant to clause (iv) above or as a result of any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court), the Company shall not be considered to have
effected a Demand Registration for the purposes of this Agreement until the
Company shall have permitted use of such suspended registration statement or
filed a new registration statement covering the Registrable Securities covered
by the withdrawn or terminated registration statement and such registration
statement shall have been

 

8

--------------------------------------------------------------------------------


 

declared effective and shall not have been withdrawn.  If the Company shall give
any notice of suspension, withdrawal or postponement of a registration
statement, the Company shall, not later than ten (10) Business Days after the
Valid Business Reason that caused such suspension, withdrawal or postponement no
longer exists (but in no event later than 90 days after the date of the
suspension, postponement or withdrawal), as applicable, permit use of such
suspended registration statement or use its reasonable best efforts to effect
the registration under the Securities Act of the Registrable Securities covered
by the withdrawn or postponed registration statement in accordance with this
Section 2.1 (unless the Initiating Holders shall have withdrawn such request, in
which case the Company shall not be considered to have effected a Demand
Registration for the purposes of this Agreement), and such registration shall
not be suspended, withdrawn or postponed pursuant to clause (iv) of
Section 2.1(b) above.

 

(c)                                  In connection with any Demand Registration,
the majority of the Initiating Holders participating in such Demand Registration
shall have the right to designate the lead managing underwriter (any lead
managing underwriter for the purposes of this Agreement, the “Manager”) in
connection with any underwritten offering pursuant to such registration and each
other managing underwriter for any such underwritten offering; provided that if
the Manager is an Affiliate of such Initiating Holder, the terms relating to the
engagement of, and any fees and expenses payable to, such Manager shall be
agreed upon in good faith; provided, further, that in each case, each such
underwriter is reasonably satisfactory to the Company, which approval shall not
be unreasonably withheld or delayed.

 

(d)                                 No Demand Registration shall be deemed to
have occurred for purposes of this Section 2.1 (i) if the registration statement
relating thereto (x) does not become effective, (y) is not maintained effective
a period of at least one hundred and eighty (180) days after the effective date
thereof or such shorter period during which all Registrable Securities included
in such Registration Statement have actually been sold (provided, however, that
such period shall be extended for a period of time equal to the period the
Holder of Registrable Securities refrains from selling any securities included
in such Registration Statement at the request of the Company or an underwriter
of the Company), or (z) the offering of the Registrable Securities pursuant to
such registration statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, (ii) with respect to one
Demand Registration for each Initiating Holder, if any of the Registrable
Securities requested by such Initiating Holder to be included in such Demand
Registration are not so included pursuant to Section 2.3, (iii) if the method of
disposition is a firm commitment underwritten public offering and any of the
applicable Registrable Securities have not been sold pursuant thereto or (iv) if
the conditions to closing specified in any underwriting agreement, purchase
agreement or similar agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a default
or breach thereunder by such Initiating Holder(s) or its Affiliates) or
otherwise waived by such Initiating Holder(s).

 

(e)                                  In the event that the Company files a shelf
registration statement under Rule 415 of the Securities Act pursuant to a Demand
Registration Request and such registration becomes effective (such registration
statement, a “Shelf Registration Statement”), the Initiating Holders with
respect to such Demand Registration Request and the Holders of other Registrable
Securities registered on such Shelf Registration Statement shall have the right
at any time or from time to time to elect to sell pursuant to an underwritten
offering Registrable Securities

 

9

--------------------------------------------------------------------------------


 

available for sale pursuant to such registration statement (“Shelf Registrable
Securities”).  The Initiating Holders and such other Holders shall make such
election by delivering to the Company a written request (a “Shelf Underwriting
Request”) for such underwritten offering to the Company specifying the number of
Shelf Registrable Securities that the Holders desire to sell pursuant to such
underwritten offering (the “Shelf Underwriting”).  As promptly as practicable,
but no later than two (2) Business Days after receipt of a Shelf Underwriting
Request, the Company shall give written notice (the “Shelf Underwriting Notice”)
of such Shelf Underwriting Request to all other Holders of record of Shelf
Registrable Securities.  The Company, subject to Sections 2.3 and 2.6, shall
include in such Shelf Underwriting (x) the Registrable Securities of the
Initiating Holders and (y) the Shelf Registrable Securities of any other Holder
of Shelf Registrable Securities which shall have made a written request to the
Company for inclusion in such Shelf Underwriting (which request shall specify
the maximum number of Shelf Registrable Securities intended to be disposed of by
such Holder) within five (5) days after the receipt of the Shelf Underwriting
Notice.  The Company shall, as expeditiously as possible (and in any event
within twenty (20) days after the receipt of a Shelf Underwriting Request), but
subject to Section 2.1(b), use its reasonable best efforts to facilitate such
Shelf Underwriting.  Notwithstanding the foregoing, if an Investor Holder wishes
to engage in an underwritten block trade off of a Shelf Registration Statement
(either through filing an automatic shelf registration statement or through a
take-down from an already existing Shelf Registration Statement), then
notwithstanding the foregoing time periods, the Investor Holder only needs to
notify the Company of the block trade Shelf Underwriting on the day such
offering is to commence and the Company shall notify other Investor Holders on
the same day and other Investor Holders must elect whether or not to participate
on the day such offering is to commence, and the Company shall as expeditiously
as possible use its reasonable best efforts to facilitate such Shelf
Underwriting (which may close as early as three (3) Business Days after the date
it commences), provided that the Investor Holder requesting such underwritten
block trade shall use commercially reasonable efforts to work with the Company
and the underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the underwritten block trade.  In the event an Investor
Holder requests such an underwritten block trade, notwithstanding anything to
the contrary in this Section 2.1 or in Section 2.2, any Holder who does not
constitute an Investor Holder shall have no right to participate in such
underwritten block trade.  The Company shall, at the request of any Initiating
Holder or any other Holder of Registrable Securities registered on such Shelf
Registration Statement, file any prospectus supplement or, if the applicable
Shelf Registration Statement is an automatic shelf registration statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by the
Initiating Holders or any other Holder of Registrable Securities registered on
such Shelf Registration Statement to effect such Shelf Underwriting.  Once a
Shelf Registration Statement has been declared effective, the Holders of
Registrable Securities may request, and the Company shall be required to
facilitate, an unlimited number of Shelf Underwritings with respect to such
Shelf Registration Statement.  Notwithstanding anything to the contrary in this
Section 2.1(e), each Shelf Underwriting must include, in the aggregate (based on
the Common Stock included in such Shelf Underwriting by all Holders
participating in such Shelf Underwriting), shares of Common Stock having an
aggregate market value of at least the Minimum Threshold.

 

10

--------------------------------------------------------------------------------


 

2.2.          Piggyback Registrations.

 

(a)           If the Company proposes or is required (pursuant to Section 2.1 or
otherwise) to register any of its equity securities for its own account or for
the account of any other shareholder under the Securities Act (other than
pursuant to registrations on Form S-4 or Form S-8 or any similar successor forms
thereto), the Company shall give prompt written notice of its intention to do so
(1) to each of the Holders of record of Registrable Securities (other than
individuals), at least five (5) Business Days prior to the filing of any
registration statement under the Securities Act and (2) to each Holder of
Registrable Securities that is an individual, no more than five (5) Business
Days after the filing of the registration statement under the Securities Act
(or, in the case of an automatic shelf registration statement, at least five (5)
Business Days prior to the filing of such registration statement).  Upon the
written request of any such Holder, made within five (5) days following the
receipt of any such written notice (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such Holder and
the intended method of distribution thereof), the Company shall, subject to
Sections 2.2(c), 2.2(f), 2.3 and 2.6 hereof, use its reasonable best efforts to
cause all such Registrable Securities, the Holders of which have so requested
the registration thereof, to be registered under the Securities Act with the
securities which the Company at the time proposes to register to permit the sale
or other disposition by the Holders (in accordance with the intended method of
distribution thereof) of the Registrable Securities to be so registered,
including, if necessary, by filing with the SEC a post-effective amendment or a
supplement to the registration statement filed by the Company or the prospectus
related thereto.  There is no limitation on the number of such piggyback
registrations pursuant to the preceding sentence which the Company is obligated
to effect.  No registration of Registrable Securities effected under this
Section 2.2(a) shall relieve the Company of its obligations to effect Demand
Registrations under Section 2.1 hereof.   Notwithstanding the foregoing, if an
Investor Holder wishes to engage in an underwritten block trade off of a Shelf
Registration Statement (either through filing an automatic shelf registration
statement or through a take-down from an already existing Shelf Registration
Statement), then notwithstanding the foregoing time periods, the Investor Holder
only needs to notify the Company of the block trade Shelf Underwriting on the
day such offering is to commence and the Company shall notify other Investor
Holders on the same day and other Investor Holders must elect whether or not to
participate on the day such offering is to commence, and the Company shall as
expeditiously as possible use its reasonable best efforts to facilitate such
Shelf Underwriting (which may close as early as three (3) Business Days after
the date it commences), provided that the Investor Holder requesting such
underwritten block trade shall use commercially reasonable efforts to work with
the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.  In the event an
Investor Holder requests such an underwritten block trade, notwithstanding
anything to the contrary in Section 2.1 or in this Section 2.2, any Holder who
does not constitute an Investor Holder shall have no right to participate in
such underwritten block trade.

 

(b)           The Company, subject to Sections 2.3 and 2.6, may elect to include
in any registration statement and offering pursuant to demand registration
rights by any Person, (i) authorized but unissued shares of Common Stock or
shares of Common Stock held by the Company as treasury shares and (ii) any other
shares of Common Stock which are requested to be included in such registration
pursuant to the exercise of piggyback registration rights granted by the Company
after the date hereof and which are not inconsistent with the rights granted in,
or otherwise conflict with the terms of, this Agreement (“Additional Piggyback
Rights”); provided,

 

11

--------------------------------------------------------------------------------


 

however, that, with respect to any underwritten offering, including a block
trade, such inclusion shall be permitted only to the extent that it is pursuant
to, and subject to, the terms of the underwriting agreement or arrangements, if
any, entered into by the Initiating Holders or the Majority Participating
Holders in such underwritten offering.

 

(c)           Other than in connection with a Demand Registration, if, at any
time after giving written notice of its intention to register any equity
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such equity securities, the Company
may, at its election, give written notice of such determination to all
institutional Holders of record of Registrable Securities and (i) in the case of
a determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such abandoned registration,
without prejudice, however, to the rights of Holders under Section 2.1, and (ii)
in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other equity
securities.

 

(d)           Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Company of its request to
withdraw; provided, however, that such request must be made in writing prior to
the earlier of the execution of the underwriting agreement or the execution of
the custody agreement with respect to such registration or as otherwise required
by the underwriters.

 

(e)           Notwithstanding anything contained herein to the contrary, the
Company shall, at the request of any Holder (including to effect a Partner
Distribution), file any prospectus supplement or post-effective amendments, or
include in the initial registration statement any disclosure or language, or
include in any prospectus supplement or post-effective amendment any disclosure
or language, and otherwise take any action, deemed necessary or advisable by
such Holder (including to effect such Partner Distribution).

 

(f)            Notwithstanding anything contained herein to the contrary, the
piggyback registration rights set forth in Section 2.2(a) shall not apply to any
Holder in connection with the IPO without the prior written consent of the GSCP
Parties.

 

2.3.          Allocation of Securities Included in Registration Statement.

 

(a)           If any requested registration made pursuant to Section 2.1
(including a Shelf Underwriting) involves an underwritten offering and the
Manager of such offering shall advise the Company that, in its view, the number
of securities requested to be included in such underwritten offering by the
Holders of Registrable Securities, the Company or any other Persons exercising
Additional Piggyback Rights exceeds the largest number (the “Section 2.3(a) Sale
Number”) that can be sold in an orderly manner in such underwritten offering
within a price range acceptable to the Initiating Holders and the Majority
Participating Holders, the Company shall use its reasonable best efforts to
include in such underwritten offering:

 

12

--------------------------------------------------------------------------------


 

(i)            first, all Registrable Securities requested to be included in
such underwritten offering by the Holders thereof (including pursuant to the
exercise of piggyback rights pursuant to Section 2.2); provided, however, that
if the number of such Registrable Securities exceeds the Section 2.3(a) Sale
Number, the number of such Registrable Securities (not to exceed the Section
2.3(a) Sale Number) to be included in such underwritten offering shall be
allocated on a pro rata basis among all Holders requesting that Registrable
Securities be included in such underwritten offering (including pursuant to the
exercise of piggyback rights pursuant to Section 2.2), based on the number of
Registrable Securities then owned by each such Holder requesting inclusion in
relation to the aggregate number of Registrable Securities owned by all Holders
requesting inclusion;

 

(ii)           second, to the extent that the number of Registrable Securities
to be included pursuant to clause (i) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, any securities that the Company proposes to
register, up to the Section 2.3(a) Sale Number; and

 

(iii)          third, to the extent that the number of Registrable Securities to
be included pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than
the Section 2.3(a) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be allocated on a pro rata basis
among all Persons requesting that securities be included in such underwritten
offering pursuant to the exercise of Additional Piggyback Rights (“Piggyback
Shares”), based on the number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

 

(b)           If any registration or offering made pursuant to Section 2.2
involves an underwritten primary offering on behalf of the Company after the
date hereof and the Manager shall advise the Company that, in its view, the
number of securities requested to be included in such underwritten offering by
the Holders of Registrable Securities, the Company or any other Persons
exercising Additional Piggyback Rights exceeds the largest number (the “Section
2.3(b) Sale Number”) that can be sold in an orderly manner in such underwritten
offering within a price range acceptable to the Company, the Company shall
include in such underwritten offering:

 

(i)            first, all equity securities that the Company proposes to
register for its own account;

 

(ii)           second, to the extent that the number of Registrable Securities
to be included pursuant to clause (i) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the remaining Registrable Securities to be included
in such underwritten offering shall be allocated on a pro rata basis among all
Holders requesting that Registrable Securities be included in such underwritten
offering pursuant to the exercise of piggyback rights pursuant to Section
2.2(a), based on the number of Registrable Securities then owned by each such
Holder requesting inclusion in relation to the aggregate number of Registrable
Securities owned by all Holders requesting inclusion, up to the Section 2.3(b)
Sale Number; and

 

(iii)          third, to the extent that the number of Registrable Securities to
be included pursuant to clauses (i) and (ii) of this Section 2.3(b) is less than
the Section 2.3(b) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be

 

13

--------------------------------------------------------------------------------


 

allocated on a pro rata basis among all Persons requesting that securities be
included in such underwritten offering pursuant to the exercise of Additional
Piggyback Rights, based on the number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 2.3(b) Sale
Number.

 

(c)           If any registration pursuant to Section 2.2 involves an
underwritten offering that was initially requested by any Person(s) other than a
Holder to whom the Company has granted registration rights which are not
inconsistent with the rights granted in, or otherwise conflict with the terms
of, this Agreement and the Manager shall advise the Company that, in its view,
the number of securities requested to be included in such underwritten offering
exceeds the number (the “Section 2.3(c) Sale Number”) that can be sold in an
orderly manner in such underwritten offering within a price range acceptable to
the Company, the Company shall include in such underwritten offering:

 

(i)            first, the shares requested to be included in such underwritten
offering shall be allocated on a pro rata basis among such Person(s) requesting
the registration and all Holders requesting that Registrable Securities be
included in such underwritten offering pursuant to the exercise of piggyback
rights pursuant to Section 2.2(a), based on the aggregate number of securities
or Registrable Securities, as applicable, then owned by each of the foregoing
requesting inclusion in relation to the aggregate number of securities or
Registrable Securities, as applicable, owned by all such Holders and Persons
requesting inclusion, up to the Section 2.3(c) Sale Number;

 

(ii)           second, to the extent that the number of Registrable Securities
to be included pursuant to clause (i) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining Registrable Securities to be included
in such underwritten offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such underwritten offering
pursuant to the exercise of Additional Piggyback Rights, based on the number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(c) Sale Number; and

 

(iii)          third, to the extent that the number of Registrable Securities to
be included pursuant to clauses (i) and (ii) of this Section 2.3(c) is less than
the Section 2.3(c) Sale Number, the remaining Registrable Securities to be
included in such underwritten offering shall be allocated to shares the Company
proposes to register for its own account, up to the Section 2.3(c) Sale Number.

 

(d)           If, as a result of the proration provisions set forth in clauses
(a), (b) or (c) of this Section 2.3, any Holder shall not be entitled to include
all Registrable Securities in an underwritten offering that such Holder has
requested be included, such Holder may elect to withdraw such Holder’s request
to include Registrable Securities in the registration to which such underwritten
offering relates or may reduce the number requested to be included; provided,
however, that (x) such request must be made in writing prior to the earlier of
the execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration and (y) such withdrawal or reduction
shall be irrevocable and, after making such

 

14

--------------------------------------------------------------------------------


 

withdrawal or reduction, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal or
reduction was made to the extent of the Registrable Securities so withdrawn or
reduced.

 

2.4.          Registration Procedures.  If and whenever the Company is required
by the provisions of this Agreement to effect or cause the registration of any
Registrable Securities under the Securities Act as provided in this Agreement
(or use reasonable best efforts to accomplish the same), the Company shall, as
expeditiously as possible:

 

(a)           prepare and file all required filings with SEC and FINRA,
including preparing and filing with the SEC a registration statement on an
appropriate registration form of the SEC for the disposition of such Registrable
Securities in accordance with the intended method of disposition thereof
(including, without limitation, a Partner Distribution), which registration form
(i) shall be selected by the Company (except as provided for in a Demand
Registration Request) and (ii) shall, in the case of a shelf registration, be
available for the sale of the Registrable Securities by the selling Holders
thereof and such registration statement shall comply as to form in all material
respects with the requirements of the applicable registration form and include
all financial statements required by the SEC to be filed therewith, and the
Company shall use its reasonable best efforts to cause such registration
statement to become effective and remain continuously effective for such period
as any Participating Holder pursuant to such registration statement shall
request (provided, however, that as far in advance as reasonably practicable
before filing a registration statement or prospectus or any amendments or
supplements thereto, or comparable statements under securities or state “blue
sky” laws of any jurisdiction, or any free writing prospectus related thereto,
the Company will furnish to one counsel for the Holders participating in the
planned offering (jointly selected by the Initiating Holder and the Majority
Participating Holders) and to one counsel for the Manager, if any, copies of
reasonably complete drafts of all such documents proposed to be filed (including
all exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(including any objections to any information pertaining to any Participating
Holder and its plan of distribution and otherwise to the extent necessary, if at
all, to complete the filing or maintain the effectiveness thereof), and the
Company shall make the changes reasonably requested by such counsel and shall
not file any registration statement or amendment thereto, any prospectus or
supplement thereto or any free writing prospectus related thereto to which the
Initiating Holders, the Majority Participating Holders or the underwriters, if
any, shall reasonably object), provided that, notwithstanding the foregoing, in
no event shall the Company be required to file any document with the SEC which
in the view of the Company or its counsel contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make any statement therein not misleading;

 

(b)           (i) prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection therewith
and such free writing prospectuses and Exchange Act reports as may be necessary
to keep such registration statement continuously effective for such period as
any Participating Holder pursuant to such registration statement shall request
and to comply with the provisions of the Securities Act with respect to the sale
or other disposition of all Registrable Securities covered by such registration
statement, and any prospectus so supplemented to be filed pursuant to Rule 424
under the Securities Act, in

 

15

--------------------------------------------------------------------------------


 

accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and (ii) provide notice to such
sellers of Registrable Securities and the Manager, if any, of the Company’s
reasonable determination that a post-effective amendment to a registration
statement would be appropriate;

 

(c)           furnish, without charge, to each Participating Holder and each
underwriter, if any, of the securities covered by such registration statement
such number of copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits), the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, each free writing prospectus utilized in connection
therewith, in each case, in all material respects in conformity with the
requirements of the Securities Act, and other documents, as such seller and
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller (the
Company hereby consenting to the use in accordance with all applicable laws of
each such registration statement (or amendment or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) or free writing prospectus by each such Participating Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);

 

(d)           use its reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or state “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, shall reasonably
request in writing, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such sellers or underwriter, if any,
to consummate the disposition of the Registrable Securities in such
jurisdictions in accordance with the intended methods of disposition (including
keeping such registration or qualification in effect for so long as such
registration statement remains in effect), except that in no event shall the
Company be required to qualify to do business as a foreign corporation in any
jurisdiction where it would not, but for the requirements of this paragraph (d),
be required to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;

 

(e)           promptly notify each institutional Participating Holder and each
managing underwriter, if any: (i) when the registration statement, any
pre-effective amendment, the prospectus or any prospectus supplement related
thereto, any post-effective amendment to the registration statement or any free
writing prospectus has been filed with the SEC and, with respect to the
registration statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the SEC or state securities authority for
amendments or supplements to the registration statement or the prospectus
related thereto or for additional information; (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the registration statement or
the initiation of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the securities or state “blue sky”
laws of any jurisdiction or the initiation of any proceeding for such purpose;
(v) of the existence of any fact of which the Company becomes aware which
results in the registration statement or any amendment thereto, the prospectus
related thereto or any supplement thereto, any document incorporated therein by

 

16

--------------------------------------------------------------------------------


 

reference, any free writing prospectus or the information conveyed to any
purchaser at the time of sale to such purchaser containing an untrue statement
of a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading (which notice
shall notify he Participating Holders only of the occurrence of such an event
and shall provide no additional information regarding such event to the extent
such information would constitute material non-public information); and (vi) if
at any time the representations and warranties contemplated by any underwriting
agreement, securities sale agreement, or other similar agreement, relating to
the offering shall cease to be true and correct; and, if the notification
relates to an event described in clause (v), unless the Company has declared
that a Postponement Period exists, the Company shall promptly prepare and
furnish to each such seller and each underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading;

 

(f)            comply (and continue to comply) with all applicable rules and
regulations of the SEC (including, without limitation, maintaining disclosure
controls and procedures (as defined in Exchange Act Rule 13a-15(e)) and internal
control over financial reporting (as defined in Exchange Act Rule 13a-15(f)) in
accordance with the Exchange Act), and make generally available to its security
holders, as soon as reasonably practicable after the effective date of the
registration statement (and in any event within forty-five (45) days, or ninety
(90) days if it is a fiscal year, after the end of such twelve month period
described hereafter), an earnings statement (which need not be audited) covering
the period of at least twelve (12) consecutive months beginning with the first
day of the Company’s first calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(g)           (i) (A) cause all such Registrable Securities covered by such
registration statement to be listed on the principal securities exchange on
which similar securities issued by the Company are then listed (if any), if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (B) if no similar securities are then so listed, to either cause
all such Registrable Securities to be listed on a national securities exchange
or to secure designation of all such Registrable Securities as a Nasdaq National
Market “national market system security” within the meaning of Rule 11Aa2-1 of
the Exchange Act or, failing that, secure Nasdaq National Market authorization
for such shares and, without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the managing underwriter’s arranging for the
registration of at least two market makers as such with respect to such shares
with FINRA, and (ii) comply (and continue to comply) with the requirements of
any self-regulatory organization applicable to the Company, including without
limitation all corporate governance requirements;

 

(h)           provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities covered by such registration statement not
later than the effective date of such registration statement and, in the case of
any secondary equity offering, provide and enter into any reasonable agreements
with a custodian for the Registrable Securities;

 

17

--------------------------------------------------------------------------------


 

(i)            enter into such customary agreements (including, if applicable,
an underwriting agreement) and take such other actions as the Initiating Holder
or the Majority Participating Holders or the underwriters shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (it being understood that the Holders of the Registrable Securities
which are to be distributed by any underwriters shall be parties to any such
underwriting agreement and may, at their option, require that the Company make
to and for the benefit of such Holders the representations, warranties and
covenants of the Company which are being made to and for the benefit of such
underwriters);

 

(j)            use its reasonable best efforts (i) to obtain an opinion from the
Company’s counsel and a “cold comfort” letter and updates thereof from the
independent public accountants who have certified the Company’s financial
statements (and/or any other financial statements) included or incorporated by
reference in such registration statement, in each case, in customary form and
covering such matters as are customarily covered by such opinions and “cold
comfort” letters (including, in the case of such “cold comfort” letter, events
subsequent to the date of such financial statements) delivered to underwriters
in underwritten public offerings, which opinion and letter shall be dated the
dates such opinions and “cold comfort” letters are customarily dated and
otherwise reasonably satisfactory to the underwriters, if any, and to the
Majority Participating Holders, and (ii) furnish to each Participating Holder
upon its request and to each underwriter, if any, a copy of such opinion and
letter addressed to such underwriter and each Participating Holder to the extent
permitted by the Company’s independent public accountants;

 

(k)           deliver promptly to counsel for each Participating Holder (other
than individuals) and to each managing underwriter, if any, copies of all
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement, and, upon receipt of such confidentiality agreements as
the Company may reasonably request, make reasonably available for inspection by
counsel for each Participating Holder (other than individuals), by counsel for
any underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any Participating Holder (other than individuals) or any such underwriter,
all pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such counsel
for a Participating Holder, counsel for an underwriter, attorney, accountant or
agent in connection with such registration statement;

 

(l)            use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of the registration
statement, or the lifting of any suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction, in each case, as promptly
as reasonably practicable;

 

(m)          provide a CUSIP number for all Registrable Securities, not later
than the effective date of the registration statement;

 

(n)           use its reasonable best efforts to make available its employees
and personnel for participation in “road shows” and other marketing efforts and
otherwise provide reasonable assistance to the underwriters (taking into account
the needs of the Company’s businesses and

 

18

--------------------------------------------------------------------------------


 

the requirements of the marketing process) in the marketing of Registrable
Securities in any underwritten offering;

 

(o)           promptly prior to the filing of any document which is to be
incorporated by reference into the registration statement or the prospectus
(after the initial filing of such registration statement), and prior to the
filing or use of any free writing prospectus, provide copies of such document to
counsel for each Participating Holder (other than individuals) and to each
managing underwriter, if any, and make the Company’s representatives reasonably
available for discussion of such document and make such changes in such document
concerning the Participating Holders prior to the filing thereof as counsel for
such Participating Holders or underwriters may reasonably request (provided
that, notwithstanding the foregoing, in no event shall the Company be required
to file any document with the SEC which in the view of the Company or its
counsel contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading);

 

(p)           furnish to counsel for each Participating Holder upon its request
and to each managing underwriter, without charge, upon request, at least one
conformed copy of the registration statement and any post-effective amendments
or supplements thereto, including financial statements and schedules, all
documents incorporated therein by reference, the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus), any other prospectus filed under Rule 424 under the Securities Act
and all exhibits (including those incorporated by reference) and any free
writing prospectus utilized in connection therewith;

 

(q)           cooperate with the Participating Holders and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement at least two (2) Business Days prior to any sale of
Registrable Securities to the underwriters or, if not an underwritten offering,
in accordance with the instructions of the Participating Holders at least two
(2) Business Days prior to any sale of Registrable Securities and instruct any
transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof (and, in the case of Registrable Securities
registered on a Shelf Registration Statement, at the request of any Holder,
prepare and deliver certificates representing such Registrable Securities not
bearing any restrictive legends and deliver or cause to be delivered an opinion
or instructions to the transfer agent in order to allow such Registrable
Securities to be sold from time to time);

 

(r)            take no direct or indirect action prohibited by Regulation M
under the Exchange Act; provided, however, that to the extent that any
prohibition is applicable to the Company, the Company will use its reasonable
best efforts to make any such prohibition inapplicable;

 

(s)           use its reasonable best efforts to cause the Registrable
Securities covered by the applicable registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the Participating Holders or the

 

19

--------------------------------------------------------------------------------


 

underwriters, if any, to consummate the disposition of such Registrable
Securities in accordance with the intended methods thereof;

 

(t)            take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;

 

(u)           take all reasonable action to ensure that any free writing
prospectus utilized in connection with any registration covered by Section 2.1
or 2.2 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, prospectus supplement and related
documents,  will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(v)           in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, promptly file with the SEC such amendments or
supplements to such information as may be necessary so that the statements as so
amended or supplemented will not, in light of the circumstances, be misleading;
and

 

(w)          use reasonable best efforts to cooperate with the Participating
Holders, any indemnitee of the Company and their respective counsels in the
preparation and filing of any applications, notices, registrations and responses
to requests for additional information from FINRA.

 

To the extent the Company is a WKSI at the time any Demand Registration Request
is submitted to the Company, and such Demand Registration Request requests that
the Company file an automatic shelf registration statement (as defined in Rule
405 under the Securities Act) (an “automatic shelf registration statement”) on
Form S-3, the Company shall file an automatic shelf registration statement which
covers those Registrable Securities which are requested to be registered.  The
Company shall use its reasonable best efforts to remain a WKSI (and not become
an ineligible issuer (as defined in Rule 405 under the Securities Act)) during
the period during which such automatic shelf registration statement is required
to remain effective.  If the Company does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Company agrees to pay such fee at such time or times as the
Registrable Securities are to be sold.  If the automatic shelf registration
statement has been outstanding for at least three (3) years, at the end of the
third year the Company shall upon request refile a new automatic shelf
registration statement covering the Registrable Securities.  If at any time when
the Company is required to re-evaluate its WKSI status the Company determines
that it is not a WKSI, the Company shall use its reasonable best efforts to
refile the shelf registration statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

 

20

--------------------------------------------------------------------------------

 


 

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, and the Holders do not
request that their Registrable Securities be included in such Shelf Registration
Statement, the Company agrees that it shall include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a prospectus supplement rather than a
post-effective amendment.

 

The Company may require that each Participating Holder as to which any
registration is being effected (i) furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request provided that such information is necessary
for the Company to consummate such registration and shall be used only in
connection with such registration and (ii) provide any underwriters
participating in the distribution of such securities such information as the
underwriters may request and execute and deliver any agreements, certificates or
other documents as the underwriters may request.

 

Each Holder of Registrable Securities agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 2.4, such Holder will discontinue such
Holder’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 2.4 and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice.  In the
event the Company shall give any such notice, the applicable period mentioned in
paragraph (b) of this Section 2.4 shall be extended by the number of days during
such period from and including the date of the giving of such notice to and
including the date when each Participating Holder covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by paragraph (e) of this Section 2.4.

 

The Company agrees not to file or make any amendment to any registration
statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus, or any free writing prospectus, that refers to any
Investor Holder covered thereby by name, or otherwise identifies such Investor
Holder, without the consent of such Investor Holder, such consent not to be
unreasonably withheld or delayed, unless such disclosure is required by law, in
which case the Company shall provide written notice to such Investor Holders no
less than five (5) Business Days prior to the filing.  If any such registration
statement or comparable statement under state “blue sky” laws refers to any
Holder by name or otherwise as the Holder of any securities of the Company, then
such Holder shall have the right to require the insertion therein of language,
in form and substance reasonably satisfactory to such Holder and the Company, to
the effect that the holding by such Holder of such securities is not to be
construed as a recommendation by such Holder of the investment quality of the
Company’s securities covered thereby and that such holding does not imply that
such Holder will assist in meeting any future financial requirements of the
Company.

 

21

--------------------------------------------------------------------------------


 

To the extent that any of the GSCP Parties, the P2 Manager or the P2 Parties may
be deemed to be an underwriter of Registrable Securities pursuant to any SEC
comments or policies, the Company agrees that (1) the indemnification and
contribution provisions contained in Section 2.9 shall be applicable to the
benefit of the GSCP Parties, the P2 Manager and the P2 Parties, as applicable,
in their role as deemed underwriter in addition to their capacity as Holder and
(2) the GSCP Parties, the P2 Manager and the P2 Parties, as applicable, shall be
entitled to conduct the due diligence which they would normally conduct in
connection with an offering of securities registered under the Securities Act,
including without limitation receipt of customary opinions and comfort letters
addressed to the GSCP Parties, the P2 Manager and the P2 Parties, as applicable.

 

2.5.          Registration Expenses.

 

(a)           The Company shall pay all Expenses with respect to any
registration or offering of Registrable Securities pursuant to Section 2,
whether or not a registration statement becomes effective or the offering is
consummated.

 

(b)           Notwithstanding the foregoing, (x) the provisions of this Section
2.5 shall be deemed amended to the extent necessary to cause these expense
provisions to comply with state “blue sky” laws of each state in which the
offering is made and (y) in connection with any underwritten offering hereunder,
each Participating Holder shall pay all underwriting discounts and commissions
and any transfer taxes, if any, attributable to the sale of such Registrable
Securities, pro rata with respect to payments of discounts and commissions in
accordance with the number of shares sold in the offering by such Holder.

 

2.6.          Certain Limitations on Registration Rights.  In the case of any
registration under Section 2.1 involving an underwritten offering, or, in the
case of a registration under Section 2.2, if the Company has determined to enter
into an underwriting agreement in connection therewith, all securities to be
included in such underwritten offering shall be subject to such underwriting
agreement and no Person may participate in such underwritten offering unless
such Person (i) agrees to sell such Person’s securities on the basis provided
therein and completes and executes all reasonable questionnaires, and other
documents (including custody agreements and powers of attorney) which must be
executed in connection therewith; provided, however, that all such documents
shall be consistent with the provisions hereof and (ii) provides such other
information to the Company or the underwriter as may be necessary to register
such Person’s securities.

 

2.7.          Limitations on Sale or Distribution of Other Securities.

 

(a)           Each Holder agrees, (i) to the extent requested by a managing
underwriter, if any, of any underwritten public offering pursuant to a
registration or offering effected pursuant to Section 2.1, not to sell, transfer
or otherwise dispose of, including any sale pursuant to Rule 144 under the
Securities Act, any Common Stock, or any other equity security of the Company or
any security convertible into or exchangeable or exercisable for any equity
security of the Company (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, not to exceed ninety (90) days (plus customary lockup extension
periods as reasonable determined by the managing underwriter, not to exceed
thirty-five (35) days) or such shorter period as the Company or any executive
officer or

 

22

--------------------------------------------------------------------------------


 

director of the Company shall agree to (other than in the case of the IPO, which
time period shall be 180 days (plus customary lockup extension periods as
reasonably determined by the managing underwriter, not to exceed thirty-five
(35) days) (and the Company hereby also so agrees (except that the Company may
effect any sale or distribution of any such securities pursuant to a
registration on Form S-4 or Form S-8, or any successor or similar form which (x)
is then in effect or (y) shall become effective upon the conversion, exchange or
exercise of any then outstanding Common Stock Equivalent), to use its reasonable
best efforts to cause each holder of any equity security or any security
convertible into or exchangeable or exercisable for any equity security of the
Company purchased from the Company at any time other than in a public offering
so to agree), and (ii) to the extent requested in writing by a managing
underwriter of any underwritten public offering effected by the Company for its
own account (including without limitation any offering in which one or more
Holders is selling Common Stock pursuant to the exercise of piggyback rights
under Section 2.2 hereof), it will not sell any Common Stock (other than as part
of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, which period shall not exceed ninety (90)
days (plus customary lockup extension periods as reasonably determined by the
managing underwriter, not to exceed thirty-five (35) days) or such shorter
period as the Company or any executive officer or director of the Company shall
agree to (other than in the case of the IPO, which time period shall be 180 days
(plus customary lockup extension periods as reasonably determined by the
managing underwriter, not to exceed thirty-five (35) days)).  Each Holder agrees
to execute and deliver customary lock-up agreements for the benefit of the
underwriters with such form and substance as the managing underwriter shall
reasonably determine.  Notwithstanding the foregoing, none of the provisions or
restrictions set forth in this Section 2.7(a) shall in any way limit Goldman,
Sachs & Co., the P2 Manager or any of their respective affiliates from engaging
in any brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of their business.

 

(b)           The Company hereby agrees that, in connection with an offering
pursuant to Section 2.1 or 2.2, the Company shall not sell, transfer, or
otherwise dispose of, any Common Stock, or any other equity security of the
Company or any security convertible into or exchangeable or exercisable for any
equity security of the Company (other than as part of such underwritten public
offering, a registration on Form S-4 or Form S-8 or any successor or similar
form which is (x) then in effect or (y) shall become effective upon the
conversion, exchange or exercise of any then outstanding Common Stock
Equivalent), until a period of ninety (90) days (or such shorter period to which
the Initiating Holders and the Majority Participating Holders shall agree, but
180 days in the case of the IPO) shall have elapsed from the pricing date of
such offering (in each case plus customary lockup extension periods as
determined by the managing underwriter); and the Company shall (i) so provide in
any registration rights agreements hereafter entered into with respect to any of
its securities and (ii) use its reasonable best efforts to cause each holder of
any equity security or any security convertible into or exchangeable or
exercisable for any equity security of the Company purchased from the Company at
any time other than in a public offering to so agree.

 

2.8.          No Required Sale.  Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

 

23

--------------------------------------------------------------------------------


 

2.9.          Indemnification.

 

(a)           In the event of any registration or offer and sale of any
securities of the Company under the Securities Act pursuant to this Section 2,
the Company will (without limitation as to time), and hereby agrees to, and
hereby does, indemnify and hold harmless, to the fullest extent permitted by
law, each Participating Holder, its directors, officers, fiduciaries, employees,
stockholders, members or general and limited partners (and the directors,
officers, fiduciaries, employees, stockholders, members or general and limited
partners thereof), each other Person who participates as a seller (and its
directors, officers, fiduciaries, employees, stockholders, members or general
and limited partners), underwriter or Qualified Independent Underwriter, if any,
in the offering or sale of such securities, each officer, director, employee,
stockholder, fiduciary, managing director, agent, affiliate, consultant,
representative, successor, assign or partner of such underwriter or Qualified
Independent Underwriter, and each other Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such seller or any such underwriter or Qualified Independent Underwriter and
each director, officer, employee, stockholder, fiduciary, managing director,
agent, affiliate, consultant, representative, successor, assign or partner of
such controlling Person, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (iii) any untrue statement or alleged untrue statement
of a material fact in the information conveyed by the Company to any purchaser
at the time of the sale to such purchaser, or the omission or alleged omission
to state therein a material fact required to be stated therein, or (iv) any
violation by the Company of any federal, state or common law rule or regulation
applicable to the Company and relating to action required of or inaction by the
Company in connection with any such offering of Registrable Securities, and the
Company will reimburse any such indemnified party for any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim as such expenses are incurred;
provided, however, that the Company shall not be liable to any such indemnified
party in any such case to the extent such Claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact or omission
or alleged omission of a material fact made in such registration statement or
amendment thereof or supplement thereto or in any such prospectus or any
preliminary, final or summary prospectus or free writing prospectus in reliance
upon and in strict conformity with written information furnished to the Company
by or on behalf of such indemnified party specifically for use therein.  Such
indemnity and reimbursement of expenses shall remain in full force and effect
regardless of

 

24

--------------------------------------------------------------------------------


 

any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such seller.

 

(b)           Each Participating Holder (and, if the Company requires as a
condition to including any Registrable Securities in any registration statement
filed in accordance with Section 2.1 or 2.2, any underwriter and Qualified
Independent Underwriter, if any) shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the extent permitted by law the Company,
its officers and directors, each Person controlling the Company within the
meaning of the Securities Act and all other prospective sellers and their
directors, officers, stockholders, fiduciaries, managing directors, agents,
affiliates, consultants, representatives, successors, assigns or general and
limited partners and respective controlling Persons with respect to any untrue
statement or alleged untrue statement of any material fact in, or omission or
alleged omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any free writing prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in strict conformity with written
information furnished to the Company or its representatives by or on behalf of
such Participating Holder or underwriter or Qualified Independent Underwriter,
if any, specifically for use therein, and each such Participating Holder,
underwriter or Qualified Independent Underwriter, if any, shall reimburse such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the aggregate amount
which any such Participating Holder shall be required to pay pursuant to this
Section 2.9 (including pursuant to indemnity, contribution or otherwise) shall
in no case be greater than the amount of the net proceeds received by such
Participating Holder upon the sale of the Registrable Securities pursuant to the
registration statement giving rise to such Claim; provided further that such
Participating Holder shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, or any free writing prospectus utilized
in connection therewith, such Participating Holder has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto or free writing
prospectus which corrected or made not misleading information previously
furnished to the Company.  The Company and each Participating Holder hereby
acknowledge and agree that, unless otherwise expressly agreed to in writing by
such Participating Holders to the contrary, for all purposes of this Agreement,
the only information furnished or to be furnished to the Company for use in any
such registration statement, preliminary, final or summary prospectus or
amendment or supplement thereto, or any free writing prospectus, are statements
specifically relating to (i) the beneficial ownership of shares of Common Stock
by such Participating Holder and its Affiliates as disclosed in the section of
such document entitled “Selling Stockholders” or “Principal and Selling
Stockholders” or other documents thereof and (ii) the name and address of such
Participating Holder.  If any additional information about such Holder or the
plan of distribution (other than for an underwritten offering) is required by
law to be disclosed in any such document, then such Holder shall not
unreasonably withhold its agreement referred to in the immediately preceding
sentence.  Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.

 

25

--------------------------------------------------------------------------------


 

(c)           Indemnification similar to that specified in the preceding
paragraphs (a) and (b) of this Section 2.9 (with appropriate modifications)
shall be given by the Company and each Participating Holder with respect to any
required registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

 

(d)           Any Person entitled to indemnification under this Agreement shall
notify promptly the indemnifying party in writing of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Section 2.  In case any action or
proceeding is brought against an indemnified party and such indemnified party
shall have notified the indemnifying party of the commencement thereof (as
required above), the indemnifying party shall be entitled to participate therein
and, unless in the reasonable opinion of outside counsel to the indemnified
party a conflict of interest between such indemnified and indemnifying parties
may exist in respect of such Claim, to assume the defense thereof jointly with
any other indemnifying party similarly notified, to the extent that it chooses,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20) days
after receiving notice from such indemnified party that the indemnified party
believes it has failed to do so; or (ii) if such indemnified party who is a
defendant in any action or proceeding which is also brought against the
indemnifying party reasonably shall have concluded that there may be one or more
legal or equitable defenses available to such indemnified party which are not
available to the indemnifying party or which may conflict with those available
to another indemnified party with respect to such Claim; or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have made a conclusion described in clause (ii) or
(iii) above) and the indemnifying party shall be liable for any expenses
therefor.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(e)           If for any reason the foregoing indemnity is unavailable,
unenforceable or is insufficient to hold harmless an indemnified party under
Sections 2.9(a), (b) or (c), then each applicable indemnifying party shall
contribute to the amount paid or payable to such indemnified

 

26

--------------------------------------------------------------------------------


 

party as a result of any Claim in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, with respect to such Claim.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  If, however, the allocation provided in the
second preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations.  The
parties hereto agree that it would not be just and equitable if any contribution
pursuant to this Section 2.9(e) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section 2.9(e). 
The amount paid or payable in respect of any Claim shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Notwithstanding anything in this
Section 2.9(e) to the contrary, no indemnifying party (other than the Company)
shall be required pursuant to this Section 2.9(e) to contribute any amount
greater than the amount of the net proceeds received by such indemnifying party
from the sale of Registrable Securities pursuant to the registration statement
giving rise to such Claim, less the amount of any indemnification payment made
by such indemnifying party pursuant to Sections 2.9(b) and (c).  In addition, no
Holder of Registrable Securities or any Affiliate thereof shall be required to
pay any amount under this Section 2.9(e) unless such Person or entity would have
been required to pay an amount pursuant to Section 2.9(b) if it had been
applicable in accordance with its terms.

 

(f)            The indemnity and contribution agreements contained herein shall
be in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(g)           The indemnification and contribution required by this Section 2.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

 

2.10.        Limitations on Registration of Other Securities; Representation. 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of Holders holding more than 50% of the Registrable
Securities, enter into any agreement with any holder or prospective holder of
any securities of the Company giving such holder or prospective holder any
registration rights the terms of which are more favorable taken as a whole than
the

 

27

--------------------------------------------------------------------------------


 

registration rights granted to the Holders hereunder unless the Company shall
also give such rights to such Holders; provided, however, the prior written
consent of an Investor Holder will be required prior to the Company entering
into any such agreement with any such holder or prospective holder of any
securities of the Company to the extent such agreement disproportionately
adversely affects any such Investor Holder relative to the other Holders of
Registrable Securities.

 

2.11.        No Inconsistent Agreements.  The Company shall not hereafter enter
into any agreement with respect to its securities that is inconsistent in any
material respects with the rights granted to the Holders in this Agreement.

 

Section 3.               Underwritten Offerings.

 

3.1.          Requested Underwritten Offerings.  If requested by the
underwriters for any underwritten offering pursuant to a registration requested
under Section 2.1, the Company shall enter into a customary underwriting
agreement with the underwriters.  Such underwriting agreement shall (i) be
satisfactory in form and substance to the Initiating Holders and the Majority
Participating Holders, (ii) contain terms not inconsistent with the provisions
of this Agreement and (iii) contain such representations and warranties by, and
such other agreements on the part of, the Company and such other terms as are
generally prevailing in agreements of that type, including, without limitation,
indemnities and contribution agreements on substantially the same terms as those
contained herein.  Any Participating Holder shall be a party to such
underwriting agreement and may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of such Participating Holder and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Participating Holder; provided, however, that the Company shall not be required
to make any representations or warranties with respect to written information
specifically provided by a Participating Holder for inclusion in the
registration statement.  Unless otherwise agreed by the respective Participating
Holders and the underwriters, each such Participating Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Participating Holder, its ownership of and title to the
Registrable Securities, any written information specifically provided by such
Participating Holder for inclusion in the registration statement and its
intended method of distribution; and any liability of such Participating Holder
to any underwriter or other Person under such underwriting agreement for
indemnity, contribution or otherwise shall in no case be greater than the amount
of the net proceeds received by such Participating Holder upon the sale of
Registrable Securities pursuant to such registration statement and in no event
shall relate to anything other than information about such Holder specifically
provided by such Holder for use in the registration statement and prospectus.

 

3.2.          Piggyback Underwritten Offerings.  In the case of a registration
pursuant to Section 2.2, if the Company shall have determined to enter into an
underwriting agreement in connection therewith, all of the Participating
Holders’ Registrable Securities to be included in such registration shall be
subject to such underwriting agreement.  Any Participating Holder may, at its
option, require that any or all of the representations and warranties by, and
the other

 

28

--------------------------------------------------------------------------------


 

agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided that the Company shall
not be required to make any representations or warranties with respect to
written information specifically provided by a Participating Holder for
inclusion in the registration statement.  Unless otherwise agreed by the
respective Participating Holders and the underwriters, each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Participating Holder, its ownership of
and title to the Registrable Securities, any written information specifically
provided by such Participating Holder for inclusion in the registration
statement and its intended method of distribution; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement shall in no case be greater than the amount of the net proceeds
received by such Participating Holder upon the sale of Registrable Securities
pursuant to such registration statement and in no event shall relate to anything
other than information about such Holder specifically provided by such Holder
for use in the registration statement and prospectus.

 

Section 4.               General.

 

4.1.          Adjustments Affecting Registrable Securities.  The Company agrees
that it shall not effect or permit to occur any combination or subdivision of
shares of Common Stock which would adversely affect the ability of any Holder of
any Registrable Securities to include such Registrable Securities in any
registration contemplated by this Agreement or the marketability of such
Registrable Securities in any such registration.  The Company agrees that it
will take all reasonable steps necessary to effect a subdivision of shares of
Common Stock if in the reasonable judgment of (a) the Majority Participating
Holders or (b) the managing underwriter for the offering in respect of such
Demand Registration Request, such subdivision would enhance the marketability of
the Registrable Securities.  Subject to the Stockholders Agreement (if in effect
at the time), each Holder agrees to vote all of its shares of capital stock in a
manner, and to take all other actions reasonably necessary, to permit the
Company to carry out the intent of the preceding sentence including, without
limitation, voting in favor of an amendment to the Company’s organizational
documents in order to increase the number of authorized shares of capital stock
of the Company.  In any event, the provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Registrable Securities, to
any and all shares of capital stock of the Company, any successor or assign of
the Company (whether by merger, share exchange, consolidation, sale of assets or
otherwise) or any Subsidiary of the Company which may be issued in respect of,
in exchange for or in substitution of, Registrable Securities and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

 

4.2.          Rule 144 and Rule 144A.  If the Company shall have filed a
registration statement pursuant to the requirements of Section 12 of the
Exchange Act or a registration statement pursuant to the requirements of the
Securities Act in respect of the Common Stock or Common Stock Equivalents, the
Company covenants that (i) so long as it remains subject to the reporting
provisions of the Exchange Act, it will timely file the reports required to be
filed by it under the Securities Act or the Exchange Act (including, but not
limited to, the reports under Sections 13

 

29

--------------------------------------------------------------------------------


 

and 15(d) of the Exchange Act referred to in subparagraph (c)(1)(i) of Rule 144
under the Securities Act, as such Rule may be amended (“Rule 144”)) or, if the
Company is not required to file such reports, it will, upon the request of any
Holder, make publicly available other information so long as necessary to permit
sales by such Holder under Rule 144, Rule 144A under the Securities Act, as such
Rule may be amended (“Rule 144A”), or any similar rules or regulations hereafter
adopted by the SEC, and (ii) it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (A) Rule 144, (B) Rule
144A or (C) any similar rule or regulation hereafter adopted by the SEC.  Upon
the request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements.

 

4.3.          Nominees for Beneficial Owners.  If Registrable Securities are
held by a nominee for the beneficial owner thereof, the beneficial owner thereof
may, at its option, be treated as the Holder of such Registrable Securities for
purposes of any request or other action by any Holder or Holders of Registrable
Securities pursuant to this Agreement (or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder or
Holders of Registrable Securities contemplated by this Agreement), provided that
the Company shall have received assurances reasonably satisfactory to it of such
beneficial ownership.

 

4.4.          Amendments and Waivers.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any Holder unless such modification, amendment
or waiver is approved in writing by the Company and the Holders holding a
majority of the Registrable Securities then held by all Holders; provided, that
any amendment, modification, supplement or waiver of any of the provisions of
this Agreement must be approved by each Holder holding more than 20% of the
Registrable Securities then held by all Holders; provided, further, that any
amendment, modification, supplement or waiver of any of the provisions of this
Agreement which disproportionately adversely affects any Holder shall not be
effective without the written approval of such Holder.  No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provision hereof (whether or not similar).  No failure or delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof or of any other or future exercise of any such
right, power or privilege.

 

4.5.          Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) if personally
delivered, on the date of delivery, (ii) if delivered by express courier service
of national standing (with charges prepaid), on the Business Day following the
date of delivery to such courier service, (iii) if deposited in the United
States mail, first-class postage prepaid, on the fifth (5th) Business Day
following the date of such deposit, (iv) if delivered by facsimile transmission,
upon confirmation of successful transmission, (x) on the date of such
transmission, if such transmission is completed at or prior to 5:00 p.m., local
time of the recipient party on a Business Day, on the date of such transmission,
and (y) on the next Business Day following the date of transmission, if such
transmission is completed after 5:00 p.m., local time of the recipient party, on
the date of such transmission or is transmitted on a day

 

30

--------------------------------------------------------------------------------


 

that is not a Business Day, or (v) if via e-mail communication, on the date of
delivery.  All notices, demands and other communications hereunder shall be
delivered as set forth below and to any other recipient at the address indicated
on Schedule 4.5 hereto and to any subsequent holder of Stock subject to this
Agreement at such address as indicated by the Company’s records, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice

 

if to the Company, to:

 

Interline Brands, Inc.
c/o GS Capital Partners VI Fund, L.P.
200 West Street
New York, NY 10282-2198
Attention:              Bradley Gross

Fax:                         212-357-5505

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Telephone:            (212) 859-8000

Fax:                         (212) 859-4000

Attention:              Robert C. Schwenkel, Esq.

David L. Shaw, Esq.

Stuart H. Gelfond, Esq.

 

if to the GSCP Parties, to:

 

c/o GS Capital Partners VI Fund, L.P.

200 West Street

New York, New York 10282-2198

Attention:              Bradley Gross

Fax:                         (212) 357-5505

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Telephone:            (212) 859-8000

Fax:                         (212) 859-4000

Attention:              Robert C. Schwenkel, Esq.

David L. Shaw, Esq.

Stuart H. Gelfond, Esq.

 

31

--------------------------------------------------------------------------------

 


 

if to the P2 Manager or the P2 Parties, to:

 

P2 Capital Partners, LLC

590 Madison Avenue, 25th Floor

New York, NY 1002

Attention:              Josh Paulson

Fax:                         (212) 508-5557

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention:              Andrew L. Bab, Esq.

Gregory V. Gooding, Esq.

Fax:                         (212) 909-6836

 

if to the Management Stockholders, to the address set forth opposite the name of
such Management Stockholder on Schedule 4.5 or such other address indicated in
the records of the Company.

 

4.6.          Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and the respective successors, permitted assigns, heirs
and personal representatives of the parties hereto, whether so expressed or
not.  This Agreement may not be assigned by the Company without the prior
written consent of the GSCP Parties and the P2 Manager.  Each Holder shall have
the right to assign all or part of its or his rights and obligations under this
Agreement only in accordance with transfers of Registrable Securities prior to
an IPO and permitted under, and made in compliance with, the Stockholders
Agreement.  Upon any such assignment, such assignee shall have and be able to
exercise and enforce all rights of the assigning Holder which are assigned to it
and, to the extent such rights are assigned, any reference to the assigning
Holder shall be treated as a reference to the assignee.  If any Holder shall
acquire additional Registrable Securities, such Registrable Securities shall be
subject to all of the terms, and entitled to all the benefits, of this
Agreement.  The parties hereto and their respective successors may assign their
rights under this Agreement, in whole or in part, to any purchaser of shares of
Registrable Securities held by them.

 

4.7.          Entire Agreement.  This Agreement, the Stockholders Agreement and
the other documents referred to herein or delivered pursuant hereto which form
part hereof constitute the entire agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings relating
to the subject matter hereof.

 

32

--------------------------------------------------------------------------------


 

4.8.          Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement, including the validity hereof and the rights and
obligations of the parties hereunder, all amendments and supplements hereto, and
all actions or proceedings arising out of or relating to this Agreement, of any
nature whatsoever, shall be construed in accordance with and governed by the
domestic substantive laws of the State of Delaware without giving effect to any
choice of law or conflicts of law provision or rule that might otherwise cause
the application of the domestic substantive laws of any other jurisdiction.  The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (unless the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, in
which case, any state or federal court located within the State of Delaware) in
connection with any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby and each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum or lack of personal
jurisdiction in respect of such dispute.  Each of the parties hereto agrees that
a judgment rendered in any such dispute may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law.

 

(b)           Each party hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury in respect of any legal
proceeding directly or indirectly arising out of, under or in connection with
this Agreement or any transaction contemplated hereby.  Each party hereto (i)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 4.8.

 

4.9.          Interpretation; Construction.

 

(a)           The table of contents and headings in this Agreement are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof. 
Where a reference in this Agreement is made to a Section, such reference shall
be to a Section of this Agreement unless otherwise indicated.  Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

(b)           The parties have participated jointly in negotiating and drafting
this Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

4.10.        Counterparts.  This Agreement may be executed and delivered in any
number of separate counterparts (including by facsimile or electronic mail),
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

 

4.11.        Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the

 

33

--------------------------------------------------------------------------------


 

other provisions hereof.  If any provision of this Agreement, or the application
thereof to any person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

4.12.        Remedies.  The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that each party hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the posting of
any bond, and, if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

 

4.13.        Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

4.14.        Confidentiality.  Each Holder agrees that any non-public
information which they may receive relating to the Company and its Subsidiaries
(the “Confidential Information”) will be held strictly confidential and will not
be disclosed by it to any Person without the express written permission of the
Company; provided, that the Confidential Information may be disclosed (i) in the
event of any compulsory legal process or compliance with any applicable law,
subpoena or other legal process or in connection with any filings that the
Holder may be required to make with any regulatory authority; provided, that in
the event of compulsory legal process, unless prohibited by applicable law or
that process, each Holder agrees (A) to give the GSCP Parties and the Company
prompt notice thereof and to cooperate with the Company and the GSCP Parties in
securing a protective order in the event of compulsory disclosure and (B) that
any disclosure made pursuant to public filings will be subject to the prior
reasonable review of the Company and the GSCP Parties, (ii) to any foreign or
domestic governmental or quasi-governmental regulatory authority, including
without limitation, any stock exchange or other self-regulatory organization
having jurisdiction over such party, (iii) to each Holder’s or its Affiliate’s,
officers, directors, employees, partners, accountants, lawyers and other
professional advisors for use relating solely to management of the investment or
administrative purposes with respect to such Holder and (iv) to a proposed
transferee of securities of the Company held by a Holder; provided, that the
Holder informs the proposed transferee of the confidential nature of the
information and the proposed transferee agrees in writing to comply with the
restrictions in this Section 4.14 and delivers a copy of such writing to the
Company.

 

[Remainder of Page Intentionally Left Blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first above written.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title:  Vice President, General Counsel & Secretary

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

GS CAPITAL PARTNERS VI FUND, L.P.

 

 

 

By:

GSCP VI Advisors, L.L.C.,

 

 

its general partner

 

 

 

By:

/s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title:  Vice President

 

 

 

 

 

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

 

 

By:

GS Advisors VI, L.L.C.,

 

 

its general partner

 

 

 

By:

s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title: Vice President

 

 

 

 

 

 

 

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.

 

 

 

By:

GSCP VI Offshore Advisors, L.L.C.,

 

 

its general partner

 

 

 

By:

s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title:  Vice President

 

 

 

 

 

 

 

GS CAPITAL PARTNERS VI GmbH & Co. KG

 

 

 

By:

GS Advisors VI, L.L.C.,

 

 

its managing limited partner

 

 

 

By:

s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title:  Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MBD 2011 HOLDINGS, L.P.

 

 

 

 

By:

MBD 2011 OFFSHORE ADVISORS, INC.

 

 

General Partner

 

 

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title: Vice President

 

 

 

 

 

 

 

BRIDGE STREET 2012 HOLDINGS, L.P.

 

 

 

 

By:

BRIDGE STREET 2012 OFFSHORE ADVISORS, INC.

 

 

General Partner

 

 

 

 

 

 

 

By:

s/ Bradley J. Gross

 

 

Name: Bradley J. Gross

 

 

Title: Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

P2 CAPITAL MASTER FUND I, L.P.

 

 

 

 

 

 

 

By:

P2 Capital GP, LLC,

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Claus J. Moller

 

 

 

 

 

Name: Claus J. Moller

 

 

 

 

 

Title: Managing Member

 

 

 

 

 

 

 

P2 CAPITAL MASTER FUND VII, L.P.

 

 

 

 

 

 

 

By:

P2 Capital GP VII, LLC,

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Claus J. Moller

 

 

 

 

 

Name: Claus J. Moller

 

 

 

 

 

Title: Managing Member

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------

 


 

 

MANAGEMENT HOLDERS:

 

 

 

 

 

/s/ Michael J. Grebe

 

 

 

 

 

/s/ Michael Agliata

 

 

 

 

 

/s/ Mark R. Allen

 

 

 

 

 

/s/ Edmond Badal

 

 

 

 

 

/s/ Robert Balgac

 

 

 

 

 

/s/ Robert J. Bergbower

 

 

 

 

 

/s/ Karen Bhola

 

 

 

 

 

/s/ Matthew G. Brletich

 

 

 

 

 

/s/ William J. Brzozwski

 

 

 

 

 

/s/ Robert A. Bullentini

 

 

 

 

 

/s/ Ramesh Bulusu

 

 

 

 

 

/s/ Doris Christensen

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ James K. Core

 

 

 

 

 

/s/ Philip Correia

 

 

 

 

 

/s/ Domenic E. Cutaia

 

 

 

 

 

/s/ Martin E. Daley

 

 

 

 

 

/s/ Steven M. Decaro

 

 

 

 

 

/s/ Lucretia D. Doblado

 

 

 

 

 

/s/ John A. Ebner

 

 

 

 

 

/s/ David L. Eve

 

 

 

 

 

/s/ Patrick Farley

 

 

 

 

 

/s/ Peter C. Farrugia

 

 

 

 

 

/s/ Charlott L. Figurelda

 

 

 

 

 

/s/ Kristee M. Ford

 

 

 

 

 

/s/ Robert D. Friedman

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Kent E. Glass

 

 

 

 

 

/s/ Andrew S. Hariton

 

 

 

 

 

/s/ Bruce R. Herrin

 

 

 

 

 

/s/ David Hilton

 

 

 

 

 

/s/ Craig J. Hodges

 

 

 

 

 

/s/ Tamara L. Holthouser

 

 

 

 

 

/s/ Gregory Kashmanian

 

 

 

 

 

/s/ Ralph H. Klassa

 

 

 

 

 

/s/ Chad Kluko

 

 

 

 

 

/s/ Ollen B. Langston

 

 

 

 

 

/s/ Jerry A. Lovett

 

 

 

 

 

/s/ Lance C. Lucey

 

 

 

 

 

/s/ Douglas T. Nakagawa

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Daniel Oakes

 

 

 

 

 

/s/ Susan J. O’Brien

 

 

 

 

 

/s/ Zheng J. Ouyang

 

 

 

 

 

/s/ Timothy Peet

 

 

 

 

 

/s/ Jay W. Polekoff

 

 

 

 

 

/s/ Howard Richards

 

 

 

 

 

/s/ William J. Rudroff

 

 

 

 

 

/s/ Anthony J. Scott

 

 

 

 

 

/s/ Jancy A. Scully

 

 

 

 

 

/s/ James R. Smeaton

 

 

 

 

 

/s/ Per E. Sorensen

 

 

 

 

 

/s/ Michael V. Strack

 

 

 

 

 

/s/ Kenneth D. Sweder

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Chris A. Thompson

 

 

 

 

 

/s/ Eric Thompson

 

 

 

 

 

/s/ Matthew D. Toomey

 

 

 

 

 

/s/ Michael J. Turon

 

 

 

 

 

/s/ Raymond M. Velasquez

 

 

 

 

 

/s/ Nicholas J. Vetere

 

 

 

 

 

/s/ Chad Vogel

 

 

 

 

 

/s/ Tadd M. Vonachen

 

 

 

 

 

/s/ Marvin D. Wenger

 

 

 

 

 

/s/ Doretta J. Williams

 

 

 

 

 

/s/ Michael J. Young

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 